Citation Nr: 1720309	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was afforded a hearing at the RO in April 2014.  In addition, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in July 2015.  

In a September 2015 decision, the Board granted service connection for headaches.  The Board also dismissed withdrawn claims of service connection for a kidney disability and voiding dysfunction, and an increased rating claim for posttraumatic stress disorder (PTSD).  At that time, the Board remanded the TDIU claim for additional development.  


FINDING OF FACT

The Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

A TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16(a). 

II.  Analysis

The Veteran is service connected for PTSD, rated as 70 percent disabling; headaches, rated as 30 percent disabling, and recurrent bartholinitis with a scar, rated as 10 percent disabling.  Her combined disability rating is 80 percent.  Thus, the schedular criteria for a TDIU have been met under 38 C.F.R. § 4.16(a).  The issue is then whether the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  

In an April 2009 TDIU application, the Veteran reported that she last worked as an assistant teacher in January 2009.  She had also been a nurse's assistant and cashier in the past.  The Veteran's education level was high school.  She indicated that here PTSD and depression prevented her from working.

The Board notes that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In that respect, there is both positive and negative evidence that has been weighed.  

A May 2009 VA PTSD examination report notes that the Veteran was no longer employed because she quit going to work, not as a result of deficiencies in judgment.  In addition, a July 2009 private record notes normal behavior, and an August 2010 assessment reflects only slight to marked interference with employment.  

Against this background is a June 2014 VA opinion stating PTSD resulted in moderate to severe impairment, and although it was noted to not necessarily preclude employment in most typical full-time job settings, it depended upon the level of stress.  In addition, and although the April 2016 VA PTSD examination report reflects the Veteran's history of having last worked as a receptionist in 2011, the Veteran stated that she was let go before her 90-day probation period expired because she was told that she made errors and was too forgetful and unable to multitask.  

Further, and although the April 2016 VA examiner determined that PTSD resulted in occupational and social impairment with only reduced reliability and productivity, the April 2014 VA PTSD examination report notes occupational and social impairment with deficiencies in most areas such as work school, family relations, judgment, thinking and/or mood.  Additionally, and although the March 2016 VA opinion notes that the Veteran was able to tolerate all sedentary activities of employment, it was determined that PTSD made it difficult for the Veteran to work either with others or in groups.  

The Board notes that consistent with the May 2009 VA examination report reflecting an Axis III entry of migraines and the May 2016 VA opinion concludes that the Veteran was unable to work at all when migraines were present.  In addition, and although a May 2017 private vocational assessment reflects that a personality disorder was diagnosed in 2010, based upon the evidence, to include review of the claims file, it was concluded that the Veteran is unable to engage in substantially gainful employment as a result of PTSD.  

The evidence is in at least equipoise regarding this issue and reasonable doubt is resolved in favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board finds that the combination of the Veteran's service-connected disabilities precludes her from securing or following a substantially gainful occupation throughout the pendency of the claim.  Accordingly, a TDIU is warranted.  


ORDER

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


